DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The formal drawings filed on 06/20/2019 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 16/447,003, filed 6/20/19. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 10/20/21 has been considered.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1-3, 6-9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childs et al. (“Childs”) US PG-Pub 2013/0270675.
1st  shown in Fig. 1 below) and a second part (e.g. annotated element 2nd) and is arranged on the first conductive layer, the second conductive layer is arranged on the insulating layer, the first part is arranged between the first conductive layer and the second  conductive layer, and the second part covers at least a part of a side surface of the first conductive layer.
Re claim 2, Childs discloses wherein the through electrode is apart from the insulating layer (e.g. apart from the 1st surface) in a direction along the first surface.
Re claim 3, Childs discloses wherein a part of an inner surface of the through electrode is covered with the insulating layer extending from the capacitor (Fig. 1)
Re claim 6, Childs discloses wherein the insulating layer further includes a third part (e.g. annotated element 3rd) extending from the second part and covering at least a part of the first face of the substrate (Fig. 1).
Re claim 7, Childs discloses wherein the second conductive layer is arranged over the first part, the second part, and the third part of the insulating layer (annotated Fig. 1).
4th) being connected to the third part and extending outwardly from the substrate.   
Re claim 9, Childs discloses wherein the second part of the insulating layer is formed of the same material as the first part and extends continuously from the first part.  
Re claim 11, Childs discloses wherein the insulating layer has a part connecting with the second part and covering at least a part of the through electrode (Figs. 1a-d).    
Re claim 12, Childs discloses wherein the second conductive layer is constituted of a plurality of mutually separated conductive parts (Fig. 1d).    

    PNG
    media_image1.png
    533
    926
    media_image1.png
    Greyscale

	
8.	Claim(s) 1, 5, 10, 12, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. (“Das”) US PG-Pub 2006/0151863.
as required in claim 10) and having a first  surface and a second surface facing the first surface; a through electrode (e.g. element 31,  ¶[0049]) penetrating through the substrate; and a capacitor including  a first conductive layer (e.g. element 13), an insulating layer (e.g. element 19), and a second conductive layer (e.g. element 21), arranged on the first surface side of the substrate, and electrically connected with the through electrode, wherein the first conductive layer is arranged on the first surface side of the substrate and is electrically connected with the through electrode, the insulating layer includes a first part (e.g. horizontal portion of element 19) and a second part (e.g. vertical portion of element 19) and is arranged on the first conductive layer, the second conductive layer is arranged on the insulating layer, the first part is arranged between the first conductive layer and the second  conductive layer, and the second part covers at least a part of a side surface of the first conductive layer.
Re claim 5, Das discloses wherein a thickness of the second part of the insulating layer is within the recited range (¶[0052]). 
Re claim 12, Das discloses wherein the second conductive layer is constituted of a plurality of mutually separated conductive parts (Fig. 5).    
Re claim 15, Das discloses a resin layer (e.g. element 29, ¶[0043])  covering the first capacitor, wherein a specific permittivity of the insulating layer ¶[0052]) is larger than that of the resin layer. 
Re claim 17, Das discloses a semiconductor chip (e.g. element 101) arranged on the first surface side of the substrate of the through electrode substrate and electrically connected with the through electrode; and a wiring board (e.g. element 91, ¶[0048]) arranged on the second 
Re claim 18, Das discloses a wiring board (e.g. element 91, ¶[0048]) arranged on the second surface side of  the substrate of the through electrode substrate and electrically connected  with the through electrode; and a semiconductor chip (e.g. element 101) electrically connected  with the wiring board, a position of the semiconductor chip being different  from that of the through electrode substrate on the wiring board.  
9.	Claim(s) 1-3, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh et al. (“Satoh”) US PG-Pub 2004/0246692.
Satoh discloses in Figs. 16 and 17 a through electrode substrate comprising a substrate (e.g. element 22) including a glass substrate (as required in claim 10) and having a first  surface and a second surface facing the first surface; a through electrode (e.g. element 24) penetrating through the substrate; and a capacitor including  a first conductive layer (e.g. element 3a), an insulating layer (e.g. element 3b), and a second conductive layer (e.g. element 3c), arranged on the first surface side of the substrate, and electrically connected with the through electrode, wherein the first conductive layer is arranged on the first surface side of the substrate and is electrically connected with the through electrode, the insulating layer includes a first part (e.g. horizontal portion of element of 3b) and a second part (e.g. vertical portion of element 3b) and is arranged on the first conductive layer, the second conductive layer is arranged on the insulating layer, the first part is arranged between the first conductive layer and the second  conductive layer, and the second part covers at least a part of a side surface of the first conductive layer.
Re claim 2, Satoh discloses wherein the through electrode is apart from the insulating layer in a direction along the first surface.

Re claim 9, Satoh discloses wherein the second part of the insulating layer is formed of the same material as the first part and extends continuously from the first part.  
Re claim 11, Satoh discloses wherein the insulating layer has a part connecting with the second part and covering at least a part of the through electrode (Fig. 17).    
Re claim 13, Satoh discloses an inductor (e.g. element 14) electrically connected with the capacitor (abstract), wherein the inductor is constituted by including the through electrode.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs/Das/Satoh in view of Shen at al. (“Shen”) US PG-Pub 2015/0294936.
Childs/Das/Satoh teaches the device structure as recited in the claim. The difference between Childs/Das/Satoh and the present claim is the recited thickness/length/height.

Shen's teachings could be incorporated with the device of Childs/Das/Satoh which would result in the claimed invention. The motivation to incorporate Shen's teachings would be to provide different capacitive values and therefore be employed for different purposes ¶[0027]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Shen's teachings to arrive at the claimed invention.
13.	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs/Das/Satoh in view of Li at al. (“Li”) US PG-Pub 2014/0097890 and Abe et al. (“Abe”) JP 2007-19292 (of record).
Childs/Das/Satoh teaches the device structure as recited in the claim. The difference between Childs/Das and the present claim is the recited inductor.
Li /Abe teaches the advantages of incorporating an inductor (abstract).  
The teachings of Li/Abe could be incorporated with the device of Childs/Das/Satoh which would result in the claimed invention. The motivation to incorporate the teachings of Li/Abe would be to reduce the signal noise of the device. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Li/Abe to arrive at the claimed invention.
Re claim 14, Abe discloses employing a thick conductive layer/through electrode. However, Applicant has not disclosed that the range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. It has been held that range differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such range is critical. “Where the general conditions of a claim are disclosed . 
	Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2008/0134499 to Shioga et al. discloses a plurality of capacitors and inductor electrically coupled to the capacitors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Green B Yara can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/AHMED N SEFER/Primary Examiner, Art Unit 2893